[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL MEMORANDUM CLARIFYING JUDGMENT
In response to the motion for reargument or reconsideration, the last paragraph of the Memorandum of Decision dated August 30, 1991 is clarified and revised as follows:
Since the house was not being used as a single family residence as required by the zoning regulations, the Board properly upheld the cease and desist order, but it should not have approved the part of the order that required removal of the second kitchen. Since the Board erroneously approved the entire cease and desist order, and the plaintiff's challenge to part of the order is valid, the appeal is sustained.
Robert A. Fuller, Judge